Unjust conviction and imprisonment claim. — Plaintiff seeks damages pursuant to 28 U.S.C. § 1495 and § 2513 as a person who has been allegedly unjustly convicted of an offense against the United States and imprisoned. Plaintiff was indicted by the Grand Jury in the District Court of the United States for the Middle District of Georgia for unlawfully, knowingly and willfully transporting in interstate commerce a stolen motor vehicle, the indictment being subsequently dismissed by the United States Attorney for the Middle District of Georgia. Plaintiff alleges that as a result of his arrest and confinement he suffered damages both to his person and property, and sues for $4,525.60 as a result of his arrest pursuant to the indictment. On defendant’s motion to dismiss, the court held that it lacks jurisdiction of the claim since plaintiff’s alleged claim asserts no conviction of an offense against the United States which is a prerequisite under the statute. On November 1, 1968, the court granted defendant’s motion and dismissed the petition.